Citation Nr: 0124999	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-07 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for neurogenic bladder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from July 1953 to July 
1957.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


REMAND

For claims for compensation under 38 U.S.C.A. § 1151 (West 
1999 and Supp 2001) received after October 1, 1997, benefits 
may be paid for disability or death caused by hospital care, 
medical, or surgical treatment, or examination furnished the 
veteran under any law administered by the VA, when the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or the disability was due to an event not 
reasonably foreseeable.  Where a veteran suffers an injury or 
an aggravation of an injury resulting in additional 
disability by reason of VA hospital, medical or surgical 
treatment, which is deficient to standards set out by law, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  38 U.S.C.A. § 1151 
requires a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
As the veteran filed this claim in October 2000, the new 
standard is solely applicable.  See VAOPGCPREC 40-97 (Dec. 
31, 1997).  

The veteran asserts that he was treated by VA with medication 
including Cogentin, and that this caused him to develop a 
neurogenic bladder.  The record shows that the veteran was 
treated by VA intermittently with Cogentin in the 1970's.  In 
addition, more recent private medical records show that the 
veteran was prescribed Cogentin by a private medical facility 
in the 1990's.  Private medical records also show treatment 
for urinary and bladder complaints in the 1990's, and 
diagnoses that included flaccid bladder.  In a private 
hospitalization report showing treatment from July 25, 1997, 
to August 5, 1997, the past medical history noted neurogenic 
bladder secondary to Cogentin.  In a November 2000, statement 
a private examiner reported that the veteran was under his 
care for neurogenic bladder and a history of bilateral 
hydronephrosis.  It was pointed out that he had a history of 
taking psychiatric medication, including Cogentin, and it was 
stated that it was believed that the veteran's failure to 
empty his bladder was in part due to the anticholinergic side 
effects of these medications.  It was noted that the veteran 
also had a spinal cord infarct resulting in paralysis and 
continued urinary retention despite the absence of 
obstruction.  The examiner expressed that he anticipated 
life-long management with intermittent catheterization and 
suppressive antibiotics and continued follow-up of the 
veteran's renal function.  

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The Board notes that there is no medical evidence of record 
which adequately describes the veteran's current disabilities 
and their etiologies.  The Board also notes that there is no 
medical evidence of record which provides an opinion as to 
whether the additional disability claimed by the veteran was 
caused by VA treatment.  A medical opinion must be obtained 
that is fully responsive to and in consideration of the 
current law contained in 38 U.S.C.A. § 1151, to specifically 
address whether the veteran has additional disability which 
was due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing medical treatment.  

Accordingly, this case is REMANDED to the RO for the 
following actions:


1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000.  
The RO must request that the veteran 
identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for his bladder 
complaints.  With any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
If the RO is unable to obtain any 
identified records, the RO must identify 
to the veteran which records were 

unobtainable, describe to the veteran the 
efforts which were made in an attempt to 
secure the records, and the RO must 
describe any further action to be taken 
by VA with respect to the claim.  Copies 
of all correspondence to the veteran must 
be sent to the veteran's representative.  

2.  Upon completion of the above, the 
veteran should be scheduled for the 
appropriate VA examination to determine 
the nature and etiology of any bladder 
disability.  The claims file must be 
provided to and reviewed by the examiner 
in conjunction with the examination, and 
the examiner must state on the 
examination report that such review has 
been accomplished.  All indicated tests 
and studies should be conducted.  The 
examiner must express an opinion as to 
the etiology of any bladder disability 
found, to include whether it is at least 
as likely as not that any such disability 
found is related to the veteran's 
treatment by VA in prescribing 
medication.  

Specifically, the examiner should 
indicate if the veteran has additional 
disability (i.e., new disability, or 
chronic or permanent worsening of the 
pre-existing disability).  If so, the 
examiner should indicate the nature of 
such additional disability, and the 
likelihood that such additional 
disability is the result of the 
prescribing of any medication by VA.  The 
examiner should note if any additional 
disability was a certain or intended 
result of the VA treatment, and the 
likelihood that any additional disability 
is due to carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA, or due to an event that was not 
reasonably foreseeable.  A complete 
rationale for all opinions should be 
provided.

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.




By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



